1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MAGIC KNIGHT,                                 Case No. CV 18-5575-PA (KK)
11                                Petitioner,       ORDER ACCEPTING FINDINGS AND
                                                    RECOMMENDATION OF UNITED
12                       v.                         STATES MAGISTRATE JUDGE
13    MARTIN BITER, Warden,
14                                Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
22   Petition for Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
23
24   Dated: January 18, 2019
                                                PERCY ANDERSON
25                                              United States District Judge
26
27
28
